DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains legal phraseology "Disclosed is".  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taplin (1,516,464).

    PNG
    media_image1.png
    252
    224
    media_image1.png
    Greyscale






Annotated fig 4 of Taplin.
With respect to claim 1, Taplin discloses device for manipulating at least one foot (see pg. 1, lines 12-22) comprising a base (12, fig 1) configured to provide support for the device against a surface (b, fig 2; see pg. 11, lines 54-55); a first portion (see annotated fig 4 of Taplin) having a first surface shaped to compliment a heel of the at least one foot, with the heel against the first surface (see fig 5 where the heel is interacting with first surface); a second portion having a second surface (13, fig 1) shaped to position a forefoot of the at least one foot in plantar flexion with the forefoot against the second surface (see fig 6, the foot on third surface can be manipulated to on the second surface); and a third portion having a third surface (16, fig 1) shaped to position one or more toes of the at least one foot in extension with the one or more toes 

    PNG
    media_image2.png
    324
    232
    media_image2.png
    Greyscale








Updated annotated fig 4 of Taplin.
With respect to claim 15, Taplin discloses a first surface (redefined in updated annotated fig 4 of Taplin) and a second surface (redefined in updated annotated fig 4 of Taplin) with a transition surface (see updated annotated fig 4 of Taplin) between, comprising at least one partially spherical (curved surface).
With respect to claim 16, Taplin discloses the transition surface comprises two rounded portions (see updated annotated fig 4 of Taplin).
With respect to claim 19, Taplin discloses a device for manipulating feet (see pg. 1, lines 12-22) comprising a base (12, fig 1) configured to provide support for the device (b, fig 2; see pg. 11, lines 54-55); a first portion (see annotated fig 4 of Taplin) having a first surface shaped to compliment a heel of the at least one foot, with the heel against the first surface (see fig 5 where the heel is interacting with first surface); and a second portion having a second surface (16, fig 1)  shaped to position one or more toes of one foot of a right foot or a left foot in extension with the 
With respect to claim 20, Taplin discloses a third portion having a third surface (13, fig 1) shaped to position one or more toes of an opposite foot of the one foot in extension with the one or more toes of the opposite foot of the one foot against the third surface (see fig 6, the foot on second surface can be manipulated onto the third surface the to extend the toes if preferred by the user).
With respect to claim 21, Taplin discloses a device for manipulating feet (see pg. 1, lines 12-22) comprising a base (12, fig 1) configured to provide support for the device (b, fig 2; see pg. 11, lines 54-55); a first portion (see annotated fig 4 of Taplin) having a first surface shaped to position a forefoot of a foot in plantar flexion with the forefoot (see fig 5 where the forefoot can be positioned on the second surface if preferred by the user); and a second portion having a second surface (16, fig 1)  shaped to position one or more toes of one foot of a right foot or a left foot in extension with the one or more toes of the one foot against the second surface (see fig 6, the foot on the second surface can be manipulated to extend the toes).
With respect to claim 22, Taplin discloses a third portion having a third surface (13, fig 1) shaped to position one or more toes of an opposite foot of the one foot in extension with the one or more toes of the opposite foot of the one foot against the third surface (see fig 6, the foot on second surface can be manipulated onto the third surface the to extend the toes if preferred by the user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taplin (1,516,464) as applied to claim 1 above, further in view of Ferri (10,470,915).

    PNG
    media_image3.png
    539
    527
    media_image3.png
    Greyscale








Annotated fig 8 of Ferri.
With respect to claim 2, Taplin discloses the third surface (16, fig 1 of Taplin) but lacks the third surface comprises a plurality of indentations.
However, Ferri teaches a plurality of indentations (102, fig 8), and each indentation of the plurality of indentations is configured to compliment one toe of the one or more toes (see toes in 102 in fig 2) with the one or more toes against a surface (800, fig 8).

With respect to claim 3, the modified Taplin shows the plurality of indentations is arranged on the third surface for the one or more toes of a left foot (see annotated fig 8 of Ferri where the toe labels would be for a left foot).
With respect to claim 4, the modified Taplin shows the plurality of idents is arranged on the third surface for the one or more toes of a right foot (element 102 can be for the left or right foot as seen in fig 2 of Ferri, this would be dependent on the user’s preference).
With respect to claim 5, the modified Taplin shows the plurality of indentations include four indentations configured to compliment four toes of the at least one foot (see annotated fig 8 of Ferri).
With respect to claim 6, the modified Taplin shows the four toes are the big toe, the second toe, the third toe, and the fourth toe (see annotated fig 8 of Ferri).
With respect to claim 7, the modified Taplin shows the plurality of indentations include five indentations configured to compliment five toes of the at least one foot (see annotated fig 8 of Ferri).
With respect to claim 8, the modified Taplin shows a fourth portion having a fourth surface (see annotated fig 4 of Taplin) shaped to position one or more toes of the at least one foot in extension with the one or more toes against the fourth surface (see fig 6, the foot on third surface can be manipulated to be on the fourth surface).

However, Ferri teaches a plurality of indentations (102, fig 8), and each indentation of the plurality of indentations is configured to compliment one toe (see toes in 102 in fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third and fourth surface of Taplin to include the plurality of indentations as taught by Ferri so as to provide additional therapeutic effects for the user.
With respect to claim 10, the modified Taplin shows the first foot is a right foot and the second foot is a left foot (the placement of the left and right foot is dependent on the user).
With respect to claim 11, the modified Taplin shows the device is asymmetrical along a longest dimension (side 13, fig 1 is the longest dimension) of the device (not after the modification with the indentations of Ferri the device is assymetrical).
With respect to claim 12, the modified Taplin shows the first surface is angled relative to the base (see angle of first surface (15) to base (13) in fig 1) but is silent regarding the angle being about 15 to 25 degrees.
However, the angle between the first surface and base being about 15 to 25 degrees would be an obvious design choice. There is no criticality to the angle and the device of Taplin would function equally as well with an angle of 15 to 25 for the first surface.
With respect to claim 13, the modified Taplin shows the second surface forms approximately a right angle see angle of side 13 in fig 2 is approximately a right angle).

With respect to claim 18, the modified Taplin shows the second surface is symmetrical along a longest dimension (side 13, fig 1 of Taplin) of the device (see how the second surface is the same on both sides making a symmetrical surface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crum (1,664,664), Riblet (2,752,915), Eugster (D283,052), Chan (5,735,804), Wincek (5,913,839), Alviso (6,293,916), Chang (2002/0049469), Cardarelli (2004/0259695), Richter (2009/0111669), Pan (D698933), Pan (2014/0259756), Goldie (D727001), Eastman (9,775,770), Cooper (9,364,382), Failing (D807079), DeNunzio (2018/0214733), and Michaud 2019/0070459) are cited to show additional foot massagers and stretchers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/            Examiner, Art Unit 3785       

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785